Berry, J.1
' “One-half of all the crop growing” on certain described lands means one undivided half of such crop, and, as a description (in a chattel mortgage) of the property mortgaged, is sufficiently definite. The plaintiff, as mortgagee, after condition broken, of an un*53divided half of the crop, was a tenant in common of the whole with the owner of the other half, and therefore entitled to the possession of the whole, or of any part of it, as against mere strangers like defendants, not appearing to have any right or interest in or to any part of such crop. To them it is of no consequence who owns the other undivided half, or whether the mortgage was made in good faith or not. Miller v. Darling, 22 Minn. 303.
The defendants’ objections to the complaint, and the demurrer in support of which they were interposed, were clearly frivolous, and on that ground the demurrer was properly stricken out.
Order affirmed.

 Dickinson, J., because of illness, took no part in this decision.